Citation Nr: 9911628	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-45 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss.  

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a skin 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1936 to May 1938 
and from April 1941 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 13, 1996, rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
tinnitus and found that previously disallowed claims for 
service connection for a skin disorder and bilateral 
defective hearing had not been reopened by submission of new 
and material evidence.  


REMAND

In March 1999, after the appellate record was forwarded to 
the Board but before initial Board review was undertaken, the 
RO received a large quantity of VA medical records that had 
previously been requested from a VA medical facility.  The RO 
prompted forwarded this material to the Board.  Action by the 
Board with respect to this additional evidence is governed by 
Rule 1304 of its Rules of Practice (38 C.F.R. § 1304(c) 
(1997)), which states the following:  

(c)	Consideration of additional evidence 
by agency of original jurisdiction.  Any 
pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under § 
19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

In the present case, since the veteran has not waived his 
right to have this additional material reviewed by the RO, 
the appeal must be returned to the RO for consideration in 
light thereof.  

Accordingly, the Board finds that the following additional 
development is warranted:  

The RO should review the newly received 
evidence and readjudicate, in light 
thereof, the veteran's claim for service 
connection for tinnitus, and his request 
to reopen his claims for service 
connection for hearing loss.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided copies of a supplemental 
statement of the case and afforded a 
reasonable time to respond.  

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedure.  No 
action is required of the veteran unless he is further 
notified.  In reaching these conclusions the Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




